DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 06/23/2020.  
In the Amendment, Applicant amended claims 1, 8 and 15. 
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 1-20 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ezra (U.S. PGPUB 2014/0149670 A1, hereinafter Ezra), in view of Barton (U.S. PGPUB 2012/0233522 A1, hereinafter Barton).

Regarding claim 1, Ezra discloses:
A method comprising:
cloning a file of a consistency group to create a cloned file comprising a mapping of a set of file block numbers of the cloned file to a set of physical volume block numbers of the file, wherein a first file block number is mapped by the mapping to a first physical volume block number (Ezra, paragraph [0046-0048], a snapshot family corresponding to other appropriate logical groups (e.g. snapshots created at different point in time for a consistency group of logical volumes, for one or more virtual partitions, or for other logical objects)… A snapshot is usually implemented by using pointers. Any newly created snapshot shares data with the source logical volume with the help of pointers constituting a part of the system metadata);
identifying a subset of updates within a change log, populated with updates to the file corresponding to differences between versions of the file, based upon the subset of updates corresponding to a version of the file requested by a request to access the file (Ezra, paragraph [0088-0091], The control layer further identifies (e.g. using the allocation module 109) a snapshot family mapping data structure corresponding to the identified Family_ID (504) and uses the LBA range specified in the request for searching (505) the identified SFM for entry corresponding to this LBA range (i.e. entry corresponding to the range LBAx, L1 within the SF logical address space));
applying the subset of updates to the cloned file to create a modified cloned file corresponding to the version of the file requested by the request (Ezra, paragraph [0069] [0071-0074], S-tree 200 is updated (e.g. by the snapshot management module) each time a snapshot in the family is created…A group of snapshots, constituted by a writable member and one or more generations of read-only children with no writable member between the generations, is referred to hereinafter as an inheritance cluster. For example, in the illustrated S-tree 200, an inheritance cluster 210 includes the master volume C0 and read-only snapshots S1, S2, S3, S4 and S7. An inheritance cluster can be further associated with a direct parent of its writable member, this direct parent can serve as a link to an upper level inheritance cluster); 
determining that the subset of updates updated the first file block number within the mapping (Ezra, paragraph [0097-0100], if all members sharing the same range of physical addresses are members of the same inheritance cluster (e.g. comprised in the same clone line), the snapshot entry of MVE data structure can include only the earliest created among them If the members sharing the same range of physical addresses belong to a different inheritance cluster (e.g. comprises different clone lines), the snapshot entry of MVE data structure includes only the latest created member in the earliest created (i.e. upper layer) inheritance cluster);
in response to determining that the subset of updates updated the first file block number within the mapping, modifying the mapping to remap the first file block number from being mapped to the first physical volume block number to being mapped to a second physical volume block number corresponding to changed data within the subset of updates to create a modified mapping (Ezra, paragraph [0081-0084], Each entry is further configured to comprise one or more mappings for mapping an LBA range associated with the mapping entry into one or more physical address ranges respectively correlated to one or more members of the snapshot family. Each of the mappings correlates a physical address range to a member of the family, for example, by including in the mapping entry a tuple of physical address range and the correlated member).  But Ezra does not explicitly disclose executing the request upon the modified cloned file utilizing the modified mapping.
However Barton, in an analogous art, discloses executing the request upon the modified cloned file utilizing the modified mapping (Barton, paragraph [0027-28], when executed by a processor, provide subsystems of the file storage system 100 that provide a mapping between the entities stored in the file storage system 100 and the locations of those entities in the storage pools 214). If, in step 710, each of the hash values corresponds to a bit position in the current log segment's Bloom filter that has been set, then in step 715, virtual machine file system 220.sub.A searches the current log segment for the update operation).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ezra (directed to cloning and identifying a file of a consistency group corresponding to differences between versions of the file based on a cloning the file to create a cloned file; populating with update change log to the file to create a modified clone file corresponding to the version of the file requested by the reguest to access the file; and) and Barton (directed to executing the request upon the modified cloned file) and arrived at cloning and identifying a file of a consistency group corresponding to differences between versions of the file based on a cloning the file to create a cloned file; populating with update change log to the file to create a modified clone file corresponding to the version of the file reguested by the reguest to access the file; and executing the request upon the modified cloned file.  One of ordinary skill in the art would have been motivated to make such a combination because “the object storage system divides files into a number of object segments, each segment corresponding to a portion of the object, and stores each segment individually in the cloud storage system. The system also generates and stores a manifest file describing the relationship of the various segments to the original data file. Requests to retrieve the segmented file are fulfilled by consulting the manifest file and using the information from the manifest to reconstitute the original data file from the constituent segments. Modifying, appending to, or truncating the object is accomplished by manipulating individual segments and the manifest file. In further embodiments, manipulation of the individual object segments and/or the manifest is used to implement copy-on-write, snapshotting, software transactional memory, and peer-to-peer transmission of the large file” as taught in Barton (Abstract). 

Regarding claim 2, the combination of Ezra and Barton disclose: 
The method of claim 1, wherein the request is received before the change log has been applied to the file (Ezra, paragraph [0012-0013], The control layer further comprises means for identifying an addressed snapshot family and an addressed member therein corresponding to the addressed LUN upon receiving an access request specifying an addressed LUN and LBA range; means for searching a first SF mapping data structure associated with the identified addresses SF for entry associated with a range of contiguous logical addresses corresponding to LBA range specified in the access request).

Regarding claim 3, the combination of Ezra and Barton disclose: 
The method of claim 1, wherein the applying excludes updates within the change log corresponding to non-requested versions of the file (Ezra, paragraph [0143-0145], Among advantages of such MVE configuration is increased effectiveness of snapshot management because of capability of serving access requests directed to the newly added SF members with no need for MVE modification).

Regarding claim 4, the combination of Ezra and Barton disclose: 
The method of claim 1, wherein the applying retains the file in an unmodified state (Ezra, paragraph [0122-0123], after creating the snapshot S2, the control layer has received a new write request addressed to the master volume C0, and new data associated with Snap_version=2 has been written (not illustrated) to the cache memory and has been destaged to the physical address range DBA2 (event 913, destage (C0: DBA2, vr.2)). No changes have been provided in S-tree 901-3 and in clone line table 903-3. As illustrated in the mapping table 904-3, DBA assigned to C0 is changed to DBA2, while DBA assigned to S2 continues to be in DBA1. Since C0 and S2 no longer share the same DBA, C0 cannot represent the DBA for S2 and S2 has to be included in the MVE).

Regarding claim 5, the combination of Ezra and Barton disclose: 
The method of claim 1, wherein the cloning comprises: creating the cloned file and associating blocks of the cloned file with corresponding data blocks of the file (Ezra, paragraph [0127-0130], The S-tree 901-6 and the clone line table 903-7 have been updated accordingly to present the newly created clone C5 as direct child of S3, clone C6 as direct child of S2 and the snapshot S7 as direct child of the master volume C0).

Regarding claim 6, the combination of Ezra and Barton disclose: 
The method of claim 1, wherein the request to access the file includes a version identifier of the version (Ezra, paragraph [0137-0140], , responsive to write request (1001) addressed to a logical address range and a given member of a snapshot family, the control layer associates (1002) data received in the request with a Snap_version (i.e. value indicative of identifier of the latest snapshot which existed at the time of writing a given data portion to a cache memory); and enables writing (1003) to the cache memory the received data in association with the addressed member and the Snap_version).

Regarding claim 7, the combination of Ezra and Barton disclose: 
The method of claim 6, wherein the method further comprises:
identifying the change log from a set of change logs based upon the change log corresponding to the version identifier (Ezra, paragraph [0137-0140], , responsive to write request (1001) addressed to a logical address range and a given member of a snapshot family, the control layer associates (1002) data received in the request with a Snap_version (i.e. value indicative of identifier of the latest snapshot which existed at the time of writing a given data portion to a cache memory); and enables writing (1003) to the cache memory the received data in association with the addressed member and the Snap_version).

Regarding claims 8-14 are essentially the same as claims 1-7 except that they set forth the claimed invention as a “non-transitory machine readable medium” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7.

Regarding claims 15-20 are essentially the same as claims 1 and 3-7 except that they set forth the claimed invention as an “apparatus” rather than a “method”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1 and 3-7. 

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.

Applicant's remarks filed 06/23/2020 with respect to claims 1-20 under 35 U.S.C. § 103 have been fully considered but are moot in view of the new ground(s) of rejection (See new references of Ezra and Barton).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Faibish et al., U.S. Patent Application Publication 20070260830 A1 – DISTRIBUTED MAINTENANCE OF SNAPSHOT COPIES BY A PRIMARY PROCESSOR MANAGING METADATA AND A SECONDARY PROCESSOR PROVIDING READ-WRITE ACCESS TO A PRODUCTION DATASETd.
Duggan et al., U.S. Patent Application Publication 20160077919 A1 – METHODS AND APPARATUS TO PERFORM SITE RECOVERY OF A VIRTUAL DATA CENTER.
Kekre, U.S. Patent Number 7308545 B1 – Method and system of providing replication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THAI V DANG whose telephone number is (571)270-5271.  The Examiner can normally be reached on Monday-Friday, and alternate Fridays.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163